Filed 11/19/15 P. v. Green CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----




THE PEOPLE,                                                                                  C079029

                   Plaintiff and Respondent,                                     (Super. Ct. No. CRF15171)

         v.

DAVID WILLIAM GREEN,

                   Defendant and Appellant.




         Appointed counsel for defendant David William Green has filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal. 3d
436.) Finding no arguable error that would result in a disposition more favorable to
defendant, we affirm the judgment.




                                                             1
                                    BACKGROUND
       On March 26, 2015, a sheriff’s deputy arrested defendant on an outstanding
warrant. In a search incident to the arrest, the deputy found metal knuckles and a small
amount of methamphetamine.
       Defendant was charged with felony possession of metal knuckles (Pen. Code,
§ 21810) and misdemeanor possession of a controlled substance (Health & Saf. Code,
§ 11377, subd. (a)). On April 8, 2015, defendant pled no contest to possession of metal
knuckles and was sentenced to a stipulated two years, to be served in county jail. The
misdemeanor possession charge was dismissed in the interests of justice. The trial court
also imposed various fines and fees, and awarded defendant with 28 days of presentence
custody credit.
       Defendant appeals. He did not obtain a certificate of probable cause. (Pen. Code,
§ 1237.5.)
                                      DISCUSSION
       Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.




                                             2
                                   DISPOSITION
       The judgment is affirmed.



                                                  /s/
                                            Duarte, J.



We concur:



      /s/
Butz, Acting P. J.



     /s/
Hoch, J.




                                        3